                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     April 14, 2020

BY ECF

The Honorable Katherine Polk Failla


                                                         MEMO ENDORSED
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Carlos Javier-Valez, 19 Cr. 891 (KPF)

Dear Judge Failla:

       A status conference in the above-captioned matter is scheduled for April 16, 2020, at
11 a.m. The Government and defense counsel have been engaged in ongoing substantive
discussions regarding possible pretrial disposition. The parties respectfully request that the Court
adjourn tomorrow’s conference for a period of approximately 30 days to allow these negotiations
to continue, with the hopes that the parties will reach an agreement in advance of the next
conference.

        In the event that the Court grants the requested adjournment, the Government respectfully
requests that the Court exclude time under the Speedy Trial Act, from April 16, 2020 to the date
that the conference is rescheduled to permit the parties to continue negotiations regarding possible
pretrial disposition. The Government submits that the ends of justice served by the continuance
outweigh the best interests of the public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A).

       I have communicated with defense counsel, who has consented to the above requests.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                         By: __________________________
                                             Brett M. Kalikow
                                             Assistant United States Attorney
                                             (212) 637-2220

cc:    Lawrence Fisher, Esq. (via ECF)
Application GRANTED. The status conference currently scheduled for
April 16, 2020, is hereby ADJOURNED to May 20, 2020, at 11:00 a.m. in
Courtroom 618 of the Thurgood Marshall Courthouse, 40 Foley Square,
New York, New York.

It is further ORDERED that time is excluded under the Speedy Trial
Act between April 16, 2020, and May 20, 2020. The Court finds that
the ends of justice served by excluding such time outweigh the
interests of the public and the Defendant in a speedy trial because
it will permit the Government and Defendant to continue to discuss a
possible pretrial disposition.

Dated:    April 14, 2020         SO ORDERED.
          New York, New York




                                 HON. KATHERINE POLK FAILLA
                                 UNITED STATES DISTRICT JUDGE
